Exhibit 10.3

 

EXECUTION VERSION

 

This GLOBAL ALLIANCE AGREEMENT dated March 24, 2015 (the “Agreement”) sets forth
the understanding between NABORS RED LION LIMITED (to be renamed C&J ENERGY
SERVICES LTD.), a Bermuda exempted company (the “Company”), and NABORS
INDUSTRIES LTD., a Bermuda exempted company (“Navy”) with respect to their
ongoing business relationship following the completion of the Merger (as defined
herein).  For the purposes hereof, “Parties” shall mean jointly the Company and
Navy, and “Party” shall mean either one of them.

 

RECITALS

 

WHEREAS, in connection with that certain Merger Agreement, dated June 25, 2014
(the “Merger Agreement”), by and among C&J Energy Services, Inc.
(“C&J Energy Services”), Navy, the Company, Nabors CJ Merger Co., a Delaware
corporation and CJ Holding Co., a Delaware corporation, as amended from time to
time, pursuant to which the parties will effect the merger of a newly formed
Delaware corporation with and into C&J Energy Services in which the issued and
outstanding shares of Penny Common Stock (as defined in the Merger Agreement)
will be converted into the right to receive Red Lion Common Shares (as defined
in the Merger Agreement), with C&J Energy Services continuing as the surviving
corporation and an indirect wholly owned Subsidiary (as defined in the Merger
Agreement) of the Company, all upon the terms and subject to the conditions set
forth therein (the “Merger”), with the Company changing its name to “C&J Energy
Services Ltd.” pursuant to the Merger, the Parties desire to formally establish
their understanding regarding their ongoing commercial relationship as described
herein;

 

WHEREAS, following the completion of the Merger and the other transactions
contemplated as part of the Red Lion Restructuring (as defined in the Merger
Agreement), the Company and its affiliates will engage in the business on a
global basis of (a) the production business of Navy prior to the effective date
of this Agreement, which is comprised of workover rigs and all ancillary
equipment and related service offerings, including fluids hauling, storage and
disposal (including saltwater disposal wells), and (b) the completions business
of Navy prior to the effective date of this Agreement, which is comprised of
completions services including wireline, coil tubing, pressure pumping,
hydraulic fracturing, and cementing, in each case in connection with the oil and
gas industry (“P&C Services”);

 

WHEREAS, following the completion of the Merger and the other transactions
contemplated as part of the Red Lion Restructuring, Navy and its affiliates will
engage in the business on a global basis of providing drilling rigs and
ancillary services related thereto, (a) including rig operations, hauling,
location building, instrumentation optimization software, directional drilling
services, performance drilling, redrilling, recompletion, and rig and equipment
manufacturing and services in the oil and gas industry but (b) for the purposes
of this Agreement, excluding shallow drilling rigs and ancillary services
related thereto (the “Drilling Services”);

 

WHEREAS, the Parties desire to formally establish their understanding regarding
the cooperation of the Parties in the performance of the P&C Services and the
Drilling Services by the Parties (collectively, the “Complementary Services”)
with respect to Eligible Projects (as

 

--------------------------------------------------------------------------------


 

defined below) following the date hereof, in each case only to the extent set
forth in this Agreement;

 

WHEREAS, the Parties, by acting in accordance with the process set forth in this
Agreement to review and discuss economic opportunities as they may arise, intend
to use commercially reasonable efforts to promote the applicable Complementary
Service of the other Party to existing and potential Clients (as defined below)
throughout the world in respect of (a) spot market opportunities,
(b) contractual bids, and (c) Navy’s domestic and international service
offerings, in each case in an effort to facilitate the introduction of Company
technology offerings into multiple markets and to provide Navy with a strategic
advantage in its service offerings;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Parties agree as follows:

 

ARTICLE I
COOPERATION

 

SECTION 1                               GENERAL PREMISES

 

1.1                               Subject to Section 3, in the event either
Party is invited by a Client to participate in an Eligible Project, that Party
shall inform the other Party of such invitation, and the Parties shall act in
accordance with this Agreement to collaborate with respect to such Eligible
Project with the goal of securing the engagement with the Client to provide the
Client-requested Complementary Services.

 

“Complementary Services Procurement Process” means any procurement process that
is conducted by a third party (such third party, a “Client”) where (a) the
Client has requested that the Complementary Services be bid together as a single
offering by participating bidders, or (b) the Party submitting a bid wishes to
include in its bid any of the services included within the other Party’s
Complementary Services.

 

“Eligible Project” means any Complementary Services Procurement Process where
the final anticipated result of such process is that the Client will award to a
participating bidder a contract for the selected bidder to provide components of
both Complementary Services in an Eligible Country.

 

“Eligible Country” means any country other than (a) subject to Section 1.8,
Saudi Arabia, (b) Ecuador, (c) Argentina, (d) until the termination or
expiration of that certain Cooperation Agreement dated November 26, 2013
(“Mexico Cooperation Agreement”), between C&J Energy Services and Compañía
Perforadora México, S.A.P.I. DE C.V. in accordance with its terms, Mexico, and
(e) with respect to workover services contracted by Shehtah Nabors LP, Canada.

 

1.2                               With respect to each Eligible Project, the
Parties shall share documentation provided by the Client to the extent the
Client permits the Party invited to participate in the Eligible Project to share
Eligible Project-related documentation and information with such Party’s agents,
subcontractors, and strategic partners.  The Parties shall discuss the Eligible

 

2

--------------------------------------------------------------------------------


 

Project and shall act in good faith to develop a bid to provide Complementary
Services that comply with all requirements and requests of the Client regarding
the requested Complementary Services.  “Primary Bidding Party” means the Party
that has been invited to participate in the procurement process for the Eligible
Project, or that otherwise has the relationship with the Client that would
ordinarily be expected to result in the awarding of the contract to provide
Complementary Services.  “Secondary Bidding Party” means, with respect to the
applicable Eligible Project, the Party other than the Primary Bidding Party.

 

1.3                               With respect to each Eligible Project, the
Parties will discuss in good faith the bidding requirements, the scope and other
requirements for the Complementary Services, and options for transaction
structuring.  Notwithstanding anything to the contrary in this Agreement, the
Primary Bidding Party on the applicable Eligible Project shall in all instances
have discretion regarding bid submissions and all other communications with the
Client.  Subject to Section 1.7, the Secondary Bidding Party on the applicable
Eligible Project shall not (a) except to the extent otherwise agreed by the
Primary Bidding Party in its sole discretion, submit a bid for such Eligible
Project, and (b) except to the extent otherwise unanimously approved by the
Steering Committee (as defined below), communicate with the applicable Client
regarding such Eligible Project.  Except to the extent otherwise agreed by the
Primary Bidding Party in its sole discretion, the transaction structure to
provide the Client the Complementary Services shall be a one-to-one services
agreement between the Client (or its designee) and the Primary Bidding Party (or
one of its affiliates), with the Secondary Bidding Party acting as a
subcontractor of the Primary Bidding Party’s in the provision of the applicable
Complementary Services (with such principal-subcontractor relationship to be set
forth in a subcontractor services agreement to be agreed by the Parties with
respect to the applicable Complementary Services).

 

1.4                               The Primary Bidding Party shall engage the
Secondary Bidding Party as part of the bid to provide Complementary Services
with respect to an Eligible Project; provided, however, that in the event of any
of the following, the Primary Bidding Party on an Eligible Project shall have no
obligation to collaborate with the Secondary Bidding Party on such Eligible
Project, and the Secondary Bidding Party shall have no right to participate in
or directly benefit solely from the Primary Bidding Party’s dealings with the
applicable Client regarding the applicable Eligible Project:

 

(a)                                 The Secondary Bidding Party informs the
Primary Bidding Party that the Secondary Bidding Party (i) does not wish to
provide the applicable Complementary Services or (ii) lacks the authorization or
capability to provide the Complementary Services in a manner that complies with
all of the Client’s requirements;

 

(b)                                 The Client rejects the Secondary Bidding
Party’s involvement in the bidding process or the proposed delivery of the
Complementary Services;

 

(c)                                  The Secondary Bidding Party (i) fails to
provide, in a timely and complete fashion, information or documentation
requested by the Client to assist in the evaluation of the Primary Bidding
Party’s proposal, or (ii) fails to participate in any presentation, additional
submissions, or other similar activities (to the extent such activities are
permitted under law and this Agreement) necessary to secure the contract to
provide the applicable Complementary Services;

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Secondary Bidding Party proposes
Complementary Services, or any terms and conditions relating thereto (including
pricing), that do not comply with every bidding or service requirement
established by the Client regarding the applicable Eligible Project;

 

(e)                                  The Secondary Bidding Party is not at that
time authorized, or in the process of obtaining authorization (to the extent the
Secondary Bidding Party can reasonably demonstrate such pending authorization to
be on schedule to be issued prior to the scheduled work start date for the
applicable Eligible Project), to provide the applicable Complementary Services
in all jurisdictions proposed by the Client;

 

(f)                                   The Secondary Bidding Party is then, or
has at any point during the previous six months, been convicted, sanctioned, or
investigated for failure to comply with any anti-bribery, anti-corruption,
occupational safety, or import/export (or other trade regulation) violation in
the applicable country;

 

(g)                                  The Secondary Bidding Party fails to
provide a proposal to the Primary Bidding Party to provide the Services, in a
manner and on terms that are entirely consistent with the Client’s requests as
communicated by the Primary Bidding Party to the Secondary Bidding Party, by the
earlier of (i) the date thirty (30) days after the date on which the Primary
Bidding Party informs the Secondary Bidding Party of the project and provides
substantially accurate bidding requirements for the applicable Eligible Project,
and (ii) the date five (5) days prior to the date on which the Primary Bidding
Party’s bid is due to be submitted to the Client; provided, however, that in any
event, the Secondary Bidding Party shall have at least twenty (20) days to
submit such proposal after the Primary Bidding Party requests such proposal; or

 

(h)                                 After receiving the Secondary Bidding
Party’s pricing proposal for the applicable Complementary Services, the Primary
Bidding Party obtains or receives a bona fide proposal from a third party to
provide such Complementary Services for fees that are lower than the fees
proposed by the Secondary Bidding Party; provided, however, that prior to the
Primary Service Provider’s giving notice to the Secondary Bidding Party that the
Secondary Bidding Party will thereafter be excluded from participating in the
bidding process for such Complementary Services, the Parties shall follow the
following Process:

 

(i)                                     The Primary Bidding Party shall inform
the Secondary Bidding Party that another party has proposed lower pricing
(without any obligation to disclose what the third party’s pricing proposal is
to the extent the Primary Bidding Party is bound by an effective confidentiality
obligation to such third party); then

 

(ii)                                  The Secondary Bidding Party shall have up
to five (5) business days to submit a revised pricing proposal;

 

(iii)                               In the event the Secondary Bidding Party’s
revised pricing proposal remains higher than the third party’s pricing proposal,
the Primary Bidding Party shall have no obligation to involve or consider the
Secondary Bidding Party regarding the applicable Complementary Services, and the
Primary Bidding Party may proceed on that basis; and

 

(iv)                              In the event the Secondary Bidding Party’s
revised pricing proposal is lower or equal to the third party’s pricing
proposal, the Primary Bidding Party shall

 

4

--------------------------------------------------------------------------------


 

continue to collaborate with the Secondary Bidding Party in accordance with this
Agreement unless and until any of the events set forth in this Section 1.4 occur
(excluding lower third party pricing provided at a later date).

 

1.5                               In the event either Party desires not to
participate in the proposal process for the applicable Eligible Project, such
Party shall promptly notify the other Party of such Party’s intent not to
participate with respect to such potential Eligible Project.  Upon receipt of
such notification, the notified Party may procure or arrange for the applicable
Complementary Service of the notifying Party to be performed by a third party
without further obligation under this Agreement with respect to the applicable
Eligible Project.

 

1.6                               In the event the Primary Bidding Party
discloses to the Secondary Bidding Party information concerning any procurement
or proposal process and the Secondary Bidding Party desires not to participate
in such procurement or proposal process, or in the event the Primary Bidding
Party ceases including the Secondary Bidding Party in the bidding process as
result of any of the criteria set out in Section 1.4 being met, the Secondary
Bidding Party shall not bid or otherwise act on such procurement or proposal
process.

 

1.7                               For the avoidance of doubt, nothing in this
Agreement shall preclude Navy from providing Drilling Services and heavy
workover services in connection with integrated projects currently underway
(including extensions thereof) or that arise in the future and for which the
Company has not been approved to act on such integrated project as a primary
bidder or integrated project manager by, as applicable, (a) the client
conducting the procurement process, or (b) the agent or integrated project
manager selected by the ultimate client to manage the procurement process
associated with such integrated project.

 

1.8                               The Parties shall discuss in good faith
economic opportunities in Saudi Arabia to collaborate on projects on terms and
conditions to be agreed by the Parties on a case by case basis, in each case as
such opportunities may arise.  In each case, the Parties shall discuss in good
faith whether the procedures set forth in this Agreement are practicable and
appropriate for the applicable opportunity in Saudi Arabia.  Each Party shall
have the right to include on the agenda for any Steering Committee meeting
discussion items covering (a) potential economic opportunities in Saudi Arabia
that have been identified, or (b) potential strategies for the Parties to
increase opportunities in Saudi Arabia.  The Steering Committee may issue
recommendations relating to Saudi Arabia, but each Party shall not be obligated
to comply with those recommendations except to the extent agreed in writing by
the Parties.

 

SECTION 2                               TERM; TERMINATION

 

2.1                               This Agreement shall be effective as of the
date of its execution, and shall terminate in accordance with the provisions
described below.

 

2.2                               This Agreement shall terminate upon the
earlier of (and without any further liability for the Parties, except for those
liabilities assumed by each Party with respect to third parties):

 

(a)                                 The fifth anniversary of the date hereof;
and

 

5

--------------------------------------------------------------------------------


 

(b)                                 The first anniversary of the first date Navy
beneficially owns less than 15% of the outstanding common shares of the Company.

 

2.3                               If any contract entered into with any third
party remains in effect upon the termination date, this Agreement shall remain
in force solely for purpose of completing such outstanding contract and the
completion of the corresponding Eligible Project.

 

SECTION 3                               EXCLUSIVITY; NON-COMPETE

 

3.1                               The Parties acknowledge and agree that the
obligation to collaborate on an exclusive basis, to the extent set forth herein,
is limited to Eligible Projects; provided, however, that:

 

(a)                                 In the event a Secondary Bidding Party
competes with the Primary Bidding Party with respect to an Eligible Project for
any reason, whether such competition is permitted under or in breach of this
Agreement, then upon the Primary Bidding Party’s election, the country in which
such Eligible Project is located shall not thereafter be considered an Eligible
Country (i) for any Complementary Services Procurement Process conducted in such
country, regardless of whether such procurement process is in progress as of, or
commences after, the first date of such competition between the Parties, and
(ii) for the purposes of Section 3.4;

 

(b)                                 In the event (i) a Party has an obligation
under Section 3.4 not to compete in a given country with the other Party in the
provision of Complementary Services and (ii) that the non-compete obligation is
found to be invalid or unenforceable by the applicable governing authority of
such country, such jurisdiction shall not thereafter be considered an Eligible
Country with respect to either Party (A) for any Complementary Services
Procurement Process conducted by either Party in such jurisdiction, regardless
of whether such procurement process is in progress as of, or commences after,
the first date of such competition between the Parties, and (B)  the provisions
of Sections 3.4 (a), (b) and (c) shall not apply to either Party;

 

(c)                                  In the event a Primary Bidding Party is not
obligated to solicit bids from the other Party as a Secondary Bidding Party
under this Agreement (as set out in Section 1.4) with respect to an Eligible
Project, the Primary Bidding Party may proceed with respect to such Eligible
Project, but the Secondary Bidding Party shall not proceed with respect to such
Eligible Project;

 

(d)                                 In the event a Party notifies the other that
the notifying Party does not intend to proceed with respect to an Eligible
Project (as set out in Section 1.5), the Party so notified may proceed with
respect to such Eligible Project but the notifying Party shall not proceed with
respect to such Eligible Project; and

 

(e)                                  In the event a Primary Bidding Party is in
breach of its obligations set forth in Section 1 with respect to such Eligible
Project, the other Party may proceed with respect to such Eligible Project to
the extent permitted under Section 3.4, without prejudice to its rights under
this agreement or otherwise.

 

6

--------------------------------------------------------------------------------


 

3.2                               Except as expressly provided otherwise in this
Agreement, nothing herein shall preclude any Party or its parent or Affiliates
from engaging in any business or purchasing any property of any kind whatsoever.

 

“Affiliate” means, with respect to any individual or entity, any other
individual or entity, directly or indirectly, controlling, controlled by, or
under common control with, such individual or entity, where “control,” as used
with respect to any individual or entity, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such individual or entity, whether through the ownership of voting
securities, by contract or otherwise.  Navy and the Company shall be deemed not
to be Affiliates for purposes of this Agreement.

 

3.3

 

(a)                                 In no event shall either Party be prohibited
under this Section 3 from an acquisition of a business or assets for any third
party if such business or assets include an operating segment performing the
other Party’s applicable Complementary Service, so long as (a) the revenues
attributed to such operating segment do not constitute 25% or more of the
aggregate revenues attributed to the business or assets so being acquired during
the twelve months preceding such acquisition and (b) the acquiring Party
(i) acts in good faith to divest the competitive portion of the acquired
business or (ii) causes the acquired business not to compete with the other
Party with respect to Eligible Project procurement processes that commence after
the closing date of the acquisition of the business.

 

(b)                                 In no event shall either Party be prohibited
under this Section 3 from conducting coiled tubing drilling operations.

 

3.4                               Non-Compete.

 

(a)                                 Subject to Section 3.3, the Company shall
not provide or offer, directly or indirectly, Drilling Services, other than
directional drilling services currently developed or currently in development by
the Company anywhere in the world except in collaboration with Navy as set out
in this Agreement.

 

(b)                                 Subject to Section 3.3, Navy shall not
provide or offer, directly or indirectly, P&C Services on land anywhere in the
world except in collaboration with the Company as set out in this Agreement;
provided, however, that the forgoing restriction on Navy’s activities shall not
apply regarding any of the following: (i) Saudi Arabia; (ii) Argentina;
(iii) Ecuador; (iv) until the termination or expiration of the Mexico
Cooperation Agreement, Mexico; (v) heavy workover services performed with
drilling rigs; and (vi) with respect to workover services contracted by Shehtah
Nabors LP, Canada.

 

(c)                                  Each Party in the role of Secondary Bidding
Party regarding the applicable Eligible Project shall not bid or offer to
provide Complementary Services regarding such Eligible Project except in
collaboration with the Primary Bidding Party, except as otherwise set forth in
this Agreement.

 

7

--------------------------------------------------------------------------------


 

3.5                               The Parties recognize and accept that monetary
damages may not be a sufficient remedy for any breach of this Section 3;
therefore, the non-breaching Party shall be entitled to pursue equitable and
injunctive relief and all other remedies to the maximum extent available at law
or equity.

 

ARTICLE II
DEVELOPMENT OF BUSINESS

 

SECTION 4                               STEERING COMMITTEE

 

4.1                               The Parties agree to create a steering
committee formed by four (4) proprietary members, as follows:  two (2) members
appointed by the Company, and two (2) members appointed by Navy, each of which
shall be an officer of the applicable Party or one of its subsidiaries (the
“Steering Committee”).

 

4.2                               The Steering Committee shall meet at regular
intervals, at least once a month, or when otherwise requested by either Party,
in order to resolve matters arising under this Agreement or for purposes
otherwise addressed in this Section 4.  The Steering Committee may gather in
person, by video conference, telephone conference or any other means which the
Parties may agree upon.  In any event the members of the Steering Committee or
its representatives may proceed to have day to day communications by any means
each Party deems appropriate in order to address any business matters pertaining
to this Section 4.

 

4.3                               The Parties hereby agree that the Steering
Committee shall be initially formed as follows:

 

Company:

 

(i)                                    Donald Gawick
                                               
Position:                         Chief Operating Officer
                                                Address:                        
3990 Rogerdale
                                                                                                                       
Houston, TX 77042
                                               
Phone:                                  (713) 325-5973
                                               
Email:                                    dgawick@cjenergy.com

 

(ii)                                James H. Prestidge, Jr.
                                               
Position:                         Chief Strategy Officer
                                                Address:                        
3990 Rogerdale
                                                                                                                       
Houston, TX 77042
                                               
Phone:                                  (713) 325-5974
                                               
Email:                                    jprestidge@cjenergy.com

 

8

--------------------------------------------------------------------------------


 

Navy:

 

(i)                                     Siggi Meissner
                                               
Position:                         President, Nabors International Management
Limited
                                                Address:                        
Crown House Second Floor

4 Par-La-Ville Road

Hamilton, Hm08

Bermuda

Phone:                                  (441) 292-1510
                                               
Email:                                    Siggi.Meissner@nabors.com

 

(ii)                                  Ernie Nelson

Position:                         Vice President, Nabors Drilling USA Inc.

Address:                         515 West Greens Road, Suite 1000

Houston, Texas 66057

Phone:                                  (281) 874-0035
                                               
Email:                                    Ernie.Nelson@nabors.com

 

4.4                               There may be a corresponding number of
alternate members of the Steering Committee to substitute for the proprietary
members in the event of the absence or inability of the proprietary members. 
The Parties may invite other individuals to attend on a need or convenient
basis.  The Parties are free to designate such alternate members.  Likewise,
either Party may at any time and from time to time change any of its
representatives in the Steering Committee by written notice to the other Party.

 

4.5                               The Steering Committee shall serve as a forum
for discussion of (a) disputes arising under this Agreement, (b) business
capabilities and developments, (c) bidding processes and optimizing interactions
to improve bidding results, and (d) evaluation and implementation of spot-market
opportunities to provide the Complementary Services, either on an individual or
combined basis.

 

SECTION 5                               RELATIONSHIP OF THE PARTIES

 

5.1                               A representative of the Primary Bidding Party
shall act as the sole representative of the Parties in any Complementary
Services Procurement Process relating to the applicable Eligible Project.

 

5.2                               This Agreement shall not be interpreted to
create a company, partnership or other legal entity among the Parties or to
impose any corporate or partnership obligation or liability on any Party. 
Additionally, no Party shall be deemed for any purpose to be the employee,
agent, legal representative, partner or joint venturer of the other Party, nor
shall any Party have the authority to act on behalf of or bind any other Party. 
To the extent that reference herein is made to a consortium between Parties,
such references shall be construed to constitute a contractual agreement to work
together as independent entities, and not as a joint venture, partnership or
other combined legal entity.

 

9

--------------------------------------------------------------------------------


 

5.3                               Regarding the participation in any upcoming
private or public bid or other governmental procurement procedure for an
Eligible Project with respect to which that Parties are collaborating in
accordance with this Agreement, the Parties assume herein the following
commitments:

 

(a)                                 Each Party shall be responsible for the
accuracy and completeness of the information provided by that Party in
connection with any procurement procedure.

 

(b)                                 Each Party shall act in good faith to offer
terms and conditions (including pricing) sufficient be the successful bidder for
the applicable Eligible Project, in each case taking into consideration each
Party’s operational capabilities and profitability.

 

SECTION 6                               CONFIDENTIAL INFORMATION; PUBLIC
RELEASES

 

6.1                               Each Party agrees, and hereby agrees to cause
its Affiliates not to disclose any (a) non-public financial, technical, or
operating information (including those related to processes and techniques
associated with performance of P&C Services and Drilling Services),
(b) information relating to any Eligible Project or any other project or bidding
process discussed by the Parties as a potential Eligible Project, and (c) other
information designated as confidential (collectively, the “Confidential
Information”), in each case as provided by the other Party or its Affiliates in
connection with this Agreement.  Each Party in its role as a Secondary Bidding
Party shall treat as Confidential Information all information relating to any
Eligible Project or any other project or bidding process discussed by the
Parties as a potential Eligible Project.  Such confidentiality obligation shall
not apply (i) to the extent disclosure of an item of information is required by
applicable law, rule or regulation, provided that the disclosing Party complies
with Section 6.4, (ii) to any such information that is publicly available,
(iii) to any such information that a Party has received from a third party
wherein the Party is under no obligation of confidentiality to the third party
with respect to such information, or (iv) with respect to the Company only, to
any such Confidential Information that was assigned to the Company by Navy as a
result of the transactions contemplated by the Merger Agreement or the
Separation Agreement (as defined in the Merger Agreement).

 

6.2                               Neither Party shall use any Confidential
Information provided by the other Party or its Affiliates, as applicable, for
any purpose other than the performance of the relevant contracts entered into
with third parties.

 

6.3                               The obligations in this Section 6 shall
continue for a period of 5 (five) years after termination of this Agreement.

 

6.4                               Before any Party hereto, or any of its
Affiliates or agents, releases any information concerning this Agreement, which
release is intended for or would reasonably be expected to result in a
dissemination thereof, it shall obtain the other Party’s written consent to the
release thereof, unless (a) such information is otherwise publicly available, or
(b) the release thereof is required by any law or order to which such party is
bound or subject, or in connection with any litigation pertaining to the
performance of this agreement, involving the other party; provided, however, in
any case, the releasing party shall promptly notify the other Party prior to the
release of the information, and that such other Party shall have the right to
make a release on

 

10

--------------------------------------------------------------------------------


 

its own name and require that the releases be joint and/or simultaneous, to
which purpose the Parties shall make the necessary arrangements.  The Party
requesting that the releases be joint and/or simultaneous shall respond promptly
to the releasing party so as not to delay the release of information.

 

6.5          Notwithstanding the foregoing, the Primary Bidding Party is hereby
authorized to include in any submission and thus, inform to third parties, any
and all information provided in the corresponding technical and economic
proposals by the Secondary Bidding Party with respect to the applicable Eligible
Project, including the information related to its prices, operations, personnel,
and related matters to the extent required to submit a bid that complies with a
Client’s requirements for an Eligible Project, and to engage in discussions and
respond to Client queries in connection with the procurement process for such
Eligible Project.

 

SECTION 7          COMPLIANCE WITH LAW

 

7.1          Each Party agrees to comply with any and all laws, rules,
regulations, decrees, legislative enactments, administrative decisions, judicial
orders and other directions of governmental or judicial authorities applicable
to such Party.

 

7.2          Each Party warrants and represents to the other Party and covenants
with the other Party, that it has not made and will not on behalf of the Parties
make any offer of, payment of or promise to pay, or gift of or promise to give,
any money or anything of value, directly or indirectly, through one or more
intermediaries or otherwise, to (a) any official or employee of any government
or agency or subdivision thereof for the purpose of influencing any official act
or decision of such official or employee or inducing him to use his influence to
affect any act or decision of such government, agency or subdivision, or (b) any
political party or party official or candidate for political office for the
purpose of influencing any official act or decision of such party, official or
candidate or inducing such party, official or candidate to use its influence to
affect any act or decision of a government or agency or subdivision thereof, in
the case of both (a) and (b), in order to assist the Parties to obtain or retain
business.

 

7.3          Each of the Company and Navy represents, warrants and undertakes
that:

 

(a)           it shall not accept or give any commission or gift or other
financial benefit or inducement from or to any person or party in connection
with an Eligible Project or in any other dealing on behalf of the Company or
Navy, as the case may be, and shall immediately inform the other Party of the
details of any such commission, gift, benefit or inducement which may be
offered;

 

(b)           it is familiar with and understands the provisions and
requirements of the United States Foreign Corrupt Practices Act of 1977, as
amended, and the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, as well as applicable foreign
anti-corruption laws and all other anti-corruption and/or anti-bribery laws,
regulations and requirements of any jurisdiction applicable to the Company or
Navy (whether by virtue of either Party’s jurisdiction of incorporation or
conduct of business operations) (collectively, the “Applicable Anti-Corruption
Laws”);

 

11

--------------------------------------------------------------------------------


 

(c)           is in compliance, and at all times during the term of this
Agreement will comply, with all Applicable Anti-Corruption Laws and the Policy. 
For the purposes of this clause, “Policy” means the policies, rules and
procedures (in each case as amended from time to time) adopted by a Party to
ensure that the other Party and its officers, directors, employees, agents,
contractors and sub-contractors comply with Applicable Anti-Corruption Laws,
and, the policies, rules and procedures adopted by the other Party;

 

(d)           neither the Company nor Navy, as applicable, or any other person
operating on its behalf, has made, offered, authorized or promised to make any
payment, gift, promise or other advantage (including any fee, gift, sample,
travel expense, entertainment, service, equipment, loan, debt forgiveness,
donation, grant or other payment or support in cash or in kind), directly or
indirectly, to any officer or employee of a government, a public international
organization or any department or agency thereof, or to any government
instrumentality (including any state-owned, -operated, and -controlled entities)
or any person acting in an official capacity on behalf of any of the same
(“Government Official”) (i) for the purpose of obtaining or retaining business
or favorable government action, influencing any official act or decision of a
Government Official or inducing such Government Official to use his or her
influence to affect or influence any governmental act or decision for the
Company or itself/ himself, or (ii) for any purpose that is otherwise illegal or
improper under any Applicable Anti-Corruption Law (any such payment, gift,
promise or other advantage, a “Prohibited Payment”);

 

(e)           it shall, at all times during the term of this Agreement comply
with the Policy (as may be amended or restated from time to time) and all
Applicable Anti-Corruption Laws (including any future anti-corruption or
anti-bribery laws, regulations or requirements of any jurisdiction applicable to
the Company or Navy);

 

(f)            it shall not (i) make, offer, authorize or promise to make any
Prohibited Payment, directly or indirectly, to any Government Official, or
(ii) take any action or engage in any activity that could reasonably be expected
to expose the Company or Navy (or any of their respective Affiliates) to any
risk of criminal or civil penalties under any Applicable Anti-Corruption Law
(including any future anti-corruption or anti-bribery laws, regulations or
requirements of any jurisdiction applicable to the Company or Navy);

 

(g)           it shall maintain books and records that fairly and accurately
reflect all of its transactions relating to any Eligible Project and shall
retain the books and records relating to this cooperation structure for at least
five (5) years after the date the this Agreement expires or is terminated.  The
Parties shall have the right to audit such books and records for any reason at
any time, and from time to time, prior to the date that is two (2) years after
the date this Agreement is terminated.  The Parties shall assist and fully
cooperate with any such audit, including making documents and personnel
available to the other Party; and

 

(h)           in addition to the audit rights set forth above, each of the
Company and Navy agrees to be subject to and cooperate fully with a Client’s
completion of appropriate (initial and periodic) due diligence with respect to
the applicable Party’s reputation and history of compliance with the Applicable
Anti-Corruption Laws, in each case, to the extent the Company or Navy, as
applicable, has provided the applicable Complementary Service in the applicable
Eligible Country prior to the date of such due diligence.

 

12

--------------------------------------------------------------------------------


 

SECTION 8          INTELLECTUAL PROPERTY

 

8.1          Navy and its Affiliates shall retain all right, title and interest
in and to their intellectual property and any and all improvements,
modifications and derivative works thereof (collectively, “Navy IP”).  In the
event that any intellectual property is created by Navy (or any of its
Affiliates or service providers), all right, title and interest throughout the
world in and to all such intellectual property shall vest solely in Navy
unconditionally and immediately upon such intellectual property having been
developed, written or produced, unless the Parties agree otherwise in writing.

 

8.2          The Company and its Affiliates shall retain all right, title and
interest in and to their intellectual property and any and all improvements,
modifications and derivative works thereof (collectively, “Company IP”).  In the
event that any intellectual property is created by a Company (or any of its
Affiliates or service providers), all right, title and interest throughout the
world in and to all such intellectual property shall vest solely in the Company
unconditionally and immediately upon such intellectual property having been
developed, written or produced, unless the Parties agree otherwise in writing.

 

8.3          No license or right, express or implied, is granted under this
Agreement by Navy, the Company or their respective Affiliates in or to their
respective intellectual property, except that, solely to the extent required for
performance of the applicable Party’s obligations under this Agreement, each of
Navy and the Company, for itself and on behalf of their respective Affiliates,
hereby grants to the other (and their respective Affiliates) a non-exclusive,
revocable, non-transferable license during the term of this Agreement to such
intellectual property that is provided by the granting Party to the other Party
in connection with this Agreement, but only to the extent and for the duration
necessary (and in no case after the expiration of the term of this Agreement)
for each Party acting in the role of a Primary Bidding Party to present the
Secondary Bidding Party’s capabilities and proposals to the applicable potential
Client.

 

SECTION 9          HEALTH, SAFETY AND ENVIRONMENTAL STANDARDS

 

9.1          The Parties agree and acknowledge that health, safety and
environmental compliance (“HSE”) are vital components of their operations and
shall follow the generally accepted industry HSE standards.  Where a Primary
Bidding Party has been awarded a contract by a Client on an Eligible Project,
and the Secondary Bidding Party has executed a subcontract with the Primary
Bidding Party to provide Complementary Services in connection with such Eligible
Project, each Party shall comply with the applicable Client’s HSE standard
applicable to the operations of such Client’s suppliers on such Eligible
Project.

 

SECTION 10        AMENDMENTS

 

10.1        Any amendment to the terms of this Agreement shall only be effective
if made in writing and signed by both Parties.  Once an Amendment Agreement is
made, it shall be deemed incorporated as of its effective date with respect to
all future contracts entered into by the Parties with any third party, unless
expressly stated to the contrary therein.

 

13

--------------------------------------------------------------------------------


 

SECTION 11        ASSIGNMENT

 

11.1        The obligations of the Parties under this Agreement shall inure to
their respective successors and assigns; provided that neither Party shall have
the right to assign its rights or obligations (directly or through a sale of any
entity) without the consent of the other Party.  An assignment without such
prior written consent shall be deemed null and void.

 

SECTION 12        NOTICES

 

12.1        Any notice hereunder shall be in writing and shall be delivered by
(a) personal delivery, (b) courier service, (c) certified or registered mail,
postage prepaid, or (d) by e-mail.  Any such notice shall be deemed given upon
its receipt at the following address (or, in the case of emails upon
confirmation of receipt):

 

If to the Company:

C&J Energy Services Ltd.

 

Canon’s Court

 

22 Victoria Street

 

Hamilton HM12

 

Bermuda

 

Attention: Corporate Secretary

 

 

Cc.

C&J Energy Services Ltd.

 

3990 Rogerdale

 

Houston, TX 77042

 

Attention: Mr. Theodore R. Moore

 

Email: tmoore@cjenergy.com

 

 

Cc.

Mr. Stephen M. Gill

 

Vinson & Elkins L.L.P.

 

1001 Fannin, Suite 2500

 

Houston, TX 77002

 

Email: SGill@velaw.com

 

 

If to Navy:

Nabors Industries Ltd.

 

Crown House, Second Floor

 

4 Par-la-Ville Road

 

Hamilton, HM 08

 

Bermuda

 

Attention: Corporate Secretary

 

 

Cc.

Nabors Corporate Services, Inc.

 

515 West Greens Road, Suite 1200

 

Houston, Texas 66057

 

Attention: General Counsel

 

Email: Laura.Doerre@nabors.com

 

 

Cc.

Milbank, Tweed, Hadley & McCloy LLP

 

One Chase Manhattan Plaza

 

New York, New York 10005

 

14

--------------------------------------------------------------------------------


 

 

Attention:

Charles J. Conroy

 

 

Nicholas Smith

 

Email:

CConroy@milbank.com

 

 

NSmith@milbank.com

 

12.2        By notice a Party may change its address for notice.

 

SECTION 13        GOVERNING LAW; DISPUTE RESOLUTION

 

13.1        This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York, United States of America, without regard
to New York’s conflict of law provisions.

 

13.2        The Parties agree that any ancillary, service or operational
contract that is required to perform the Complementary Services in terms of an
Eligible Project may be governed by foreign law or by any other law the Parties
agree thereto.

 

13.3        In the event of any dispute or difference arising out of or related
to this Agreement, the senior management of the Parties shall consult and
negotiate with each other in good faith.

 

13.4        If within a period of thirty (30) calendar days after a Party has
given written notice to the other Party that a dispute or difference exists —
and the Parties have not mutually agreed in writing to a settlement of such
dispute or difference — then the dispute or difference shall be finally settled
by binding arbitration administered by the American Arbitration Association
(“AAA”) in accordance with its Commercial Arbitration Rules.  The place of
arbitration shall be Houston, Texas.  The arbitration proceedings shall be
conducted before one arbitrator.  Initially, Navy and the Company shall act in
good faith to agree upon an arbitrator.  If the Parties do not agree upon an
arbitrator within fifteen (15) days from the date of the written request for
arbitration, the AAA shall select the arbitrator.  The arbitrator may award to
the prevailing Party, if any, as determined by the arbitrator, damages and some
or all of the prevailing Party’s costs and fees, which shall include all
reasonable pre-award expenses of the arbitration, including the arbitrator’s
fees, administrative fees (including any filing and case service fees), travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees, and attorneys’ fees; provided, however, for clarity, that the
arbitrator will have no authority to award damages or losses of any nature
prohibited by this Agreement.  The arbitration shall be conducted pursuant to
the Federal Arbitration Act, Title 9 of the U.S. Code.  Judgment on the award
may be entered in any federal court located in Houston.

 

SECTION 14        INDEMNIFICATION; DAMAGES AND LIMITATION OF LIABILITY

 

14.1        INDEMNIFICATION.

 

(a)           Indemnification by Navy.  Navy shall defend, indemnify and hold
harmless the Company, its Affiliates, officers, directors, employees, successors
and permitted assigns from and against any loss, liability (including
settlements, judgments, fines and penalties) or costs (including reasonable
attorney fees, court costs and other litigation expenses) relating to any
action, suit or proceeding (whether civil, criminal, administrative, arbitral,

 

15

--------------------------------------------------------------------------------


 

investigative or otherwise) brought by a third party against the Company
(including by any governmental agency):

 

(i)            alleging that the Navy IP (and use thereof) infringes or
misappropriates, or causes the infringement or misappropriation of, the
copyright, trademark, patent, trade secrets or other intellectual property
rights of a third party, except to the extent such infringement or
misappropriation is a direct result of: (A) the Company’s use of the Navy IP in
contravention of Navy’s instructions regarding the use thereof;
(B) modifications to Navy IP made by the Company that are not made in accordance
with the specifications, or with the approval, of Navy; (C) the Company not
complying with instructions or designs provided by Navy with respect to the Navy
IP; or (D) any combination of the Navy IP by the Company with products or
materials other than those provided, specified or authorized by Navy;

 

(ii)           relating to breach of Section 6 (Confidentiality) by Navy; or

 

(iii)          relating to breach of Section 7 (Compliance with Law) by Navy.

 

Navy shall indemnify the Company from any costs incurred in connection with
enforcing this Section 14.1(a).

 

(b)           Indemnification by the Company.  The Company shall defend,
indemnify and hold harmless Navy, its Affiliates, officers, directors,
employees, successors and permitted assigns from and against any loss, liability
(including settlements, judgments, fines and penalties) or costs (including
reasonable attorney fees, court costs and other litigation expenses) relating to
any action, suit or proceeding (whether civil, criminal, administrative,
arbitral, investigative or otherwise) brought by a third party against Navy
(including by any governmental agency):

 

(i)            alleging that the Company IP (and use thereof) infringes or
misappropriates, or causes the infringement or misappropriation of, the
copyright, trademark, patent, trade secrets or other intellectual property
rights of a third party, except to the extent such infringement or
misappropriation is a direct result of: (A) Navy’s use of the Company IP in
contravention of the Company’s instructions regarding the use thereof;
(B) modifications to Company IP made by Navy that are not made in accordance
with the specifications, or with the approval, of the Company; (C) Navy not
complying with instructions or designs provided by the Company with respect to
the Company IP; or (D) any combination of the Company IP by Navy with products
or materials other than those provided, specified or authorized by the Company;

 

(ii)           relating to breach of Section 6 (Confidentiality) by the Company;
or

 

(iii)          relating to breach of Section 7 (Compliance with Law) by the
Company.

 

The Company shall indemnify Navy from any costs incurred in connection with
enforcing this Section 14.1(b).

 

16

--------------------------------------------------------------------------------


 

(c)           Indemnification Procedures.  If any claim is commenced against a
Party entitled to indemnification under Section 14.1(a) or Section 14.1(b) (the
“Indemnified Party”), prompt notice thereof shall be given by the Indemnified
Party to the other Party (the “Indemnifying Party”); provided, however, that
failure by the Indemnified Party to provide prompt notice to the Indemnifying
Party pursuant to this Section 14.1 shall not affect the right of the
Indemnified Party to be indemnified hereunder except to the extent the
Indemnifying Party is prejudiced by such delay.  At the Indemnifying Party’s
cost: (i) the Indemnifying Party may immediately take control of the defense of
such claim and engage attorneys acceptable to the Indemnified Party to defend
such claim; and (ii) the Indemnified Party shall cooperate with the Indemnifying
Party (and its attorneys) in the defense of such claim.  The Indemnified Party
may, at its own cost, participate (through its attorneys or otherwise) in such
defense.  No settlement of a claim that involves a remedy other than the payment
of money by the Indemnifying Party shall be entered into without the consent of
the Indemnified Party.  If the Indemnifying Party does not assume control over
the defense of a claim as provided in this Section 14.1(c), the Indemnified
Party may engage attorneys acceptable to the Indemnifying Party and defend the
claim in such manner as it may deem appropriate, at the cost of the Indemnifying
Party; provided, however, that in any such event, the Indemnified Party shall
not, without the Indemnifying Party’s consent (which it may withhold in its sole
discretion), enter into a settlement regarding the applicable claim that
requires the Indemnifying Party to admit fault or perform any action other than
the payment of money.

 

(d)           Contribution.  If any claim (whether brought against one or both
Parties) entitles each Party to indemnification from the other under
Section 14.1(a) or Section 14.1(b), then the Parties shall allocate between
themselves any loss, liability or costs arising out of or relating to such claim
according to each Party’s relative share of liability.  Contributory negligence,
or any analogous principle, shall not be a defense to any allocation of loss,
liability or costs pursuant to this Section 14.1(d).

 

14.2        DAMAGES AND LIMITATION OF LIABILITY.

 

(a)           Direct Damages.  Each of the Parties shall be liable to the other
for any direct damages arising out of or relating to its performance or failure
to perform under this Agreement.

 

(b)           Consequential Damages.  Neither Party shall be liable to the other
Party for, nor shall the measure of damages include, any special, indirect,
incidental, consequential or exemplary damages (including lost profits, lost
savings, loss of reputation, and loss of opportunity included in such damages)
arising out of or relating to its performance or failure to perform under this
Agreement; provided, however, that (i) a Party shall be liable to the other
Party for any consequential damages that result directly from willful misconduct
or gross negligence of the liable Party, and (ii) to the extent a Party is
nonetheless determined to be entitled to recover such special, indirect,
incidental, consequential or exemplary damages, such damages may be recovered
only to the extent the Party claiming such damages has actually paid amounts to
a third party as part of a judgment or settlement.

 

17

--------------------------------------------------------------------------------


 

(c)           No Limitation on Obligation to Indemnify.  The limitations or
exculpations of liability set forth in Section 14.2(b) shall not apply with
respect to an Indemnifying Party’s obligation to indemnify the Indemnified Party
as set out in Section 14.1.

 

(d)           Liability relating to Complementary Service Delivery.  Liability
between the Parties with respect to each Party’s performance of the applicable
Complementary Services relating to an Eligible Project, including
knock-for-knock liability for oilfield operations, shall be set forth the
subcontract to be executed between the Primary Bidding Party and the Secondary
Bidding Party with respect to the applicable Eligible Project.

 

SECTION 15        ADDITIONAL SUPPORT

 

15.1        If any potential Eligible Project will require the prequalification
of either or both Parties as a result of the jurisdiction in which such Eligible
Project is to be performed, each Party agrees to consider in good faith
opportunities for each Party to use commercially reasonable efforts to assist
the other Party in obtaining the necessary prequalification in the applicable
jurisdiction so as to permit participation in such Eligible Project and future
Eligible Projects, including, in each case as appropriate in the circumstances
and as agreed by the Parties, through the utilization of such Party’s existing
relationships, knowledge of the prequalification process, oral or written
support in favor of such Party (as requested by the applicable prequalification
agency) and related actions.

 

SECTION 16        OTHER PROVISIONS

 

16.1        This Agreement and the ancillary documents referenced herein contain
the entire agreement among the Parties and their Affiliates with respect to
their relationship as set forth in this Agreement, and supersede all prior
agreements and understandings of the Parties in this matter.

 

16.2        Should one or more provisions of this Agreement be held invalid,
illegal, void or unenforceable, then (a) the application of such provision in
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected,
and (b) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not be impaired or otherwise affected and shall be
construed to give effect to the Parties’ intent consistent with the spirit of
the affected provisions in consideration of the overall agreement between the
Parties, and applicable laws.

 

16.3        No delay on the part of a Party in exercising any rights hereunder
shall operate as a waiver of such rights, except that with respect to a Party’s
failure to respond, or delay in responding within five business days, regarding
participation in, and in the provision of information relating to, an Eligible
Project (or potential Eligible Project), such failure or delay shall result in
the irrevocable waiver of such Party’s rights as a Secondary Bidding Party with
respect to such Eligible Project.

 

16.4        This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.  Each Party shall be entitled to rely on
the delivery of executed facsimile copies of counterpart execution pages of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

16.5        If there is any inconsistency or conflict between this Agreement and
the relevant contracts with third parties or any other documents, the provisions
of this Agreement shall prevail as between the Parties.  The Parties hereby
agree to exercise their rights and obligations under any document solely on a
basis consistent with this Agreement.

 

16.6        The Company shall not agree (and shall cause C&J Energy Services not
to agree) to any amendment or modification to the Mexico Cooperation Agreement
(as amended by Amendment No. 1 thereto) that would extend or delay the
expiration date of the Mexico Cooperation Agreement, or directly impair the
ability of Navy to perform Drilling Services in Mexico.

 

(Rest of the page is intentionally left in blank)

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement effective as of
March 24, 2015.

 

C&J ENERGY SERVICES LTD.

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

By:

/s/ Mark D. Andrews

Name: Mark D. Andrews

 

Name: Mark D. Andrews

Title: Director

 

Title: Corporate Secretary

 

--------------------------------------------------------------------------------